Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
          Claims 15-22 are under consideration in this application.  
          Claims 1-14 and 25 remain held withdrawn from consideration as being drawn to non-elected subject matter 37 CFR 1.142(b).
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2021 has been entered.
Priority
Applicants’ claim for foreign priority has already been acknowledged in the Office action filed on February 14, 2020.  No need is seen to continue to acknowledge the foreign priority.
Election/Restrictions
The restriction requirement is still deemed sound and proper and the finality is hereby maintained.
Again, this application has been examined to the extent readable on the elected compound and expanded to include a genus of the compounds of formula (I) wherein R1- R3 as set forth in claim 15, exclusively. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-22 is/are rejected under 35 U.S.C. 103 as being obvious over Zhang I, II  in view of Muller et al for the reasons set forth in the previous Office action.  Zhang  II is being relied upon as the English translation of Zhang I.
Again, Zhang I, II disclose the claimed compounds for the same use, i.e., for the treatment of autoimmune diseases.  Note the compounds of formula (I) wherein n is 1 to 3 and R2 is OR3 wherein R3 is hydrogen or alkyl in Column 3, lines 13-14 and 23-46, therein.  Also, 
            Contra to applicants’ arguments in the instant response, it would have been prima facie obvious to one of ordinary skill in the art to be motivated by the disclosure of the prior art compounds to arrive at other compounds within the claimed genus as well as at the claimed species for the treatment of Crohn’s disease.  The motivation to make these compounds is their close structural similarities to the disclosed compounds.  Note that the disclosed compounds have the same activity, thus the skilled artisan would expect such structurally similar compounds to possess similar properties. Applicants merely allege that the compounds of Zhang I, II are not useful for the treatment of Crohn’s disease. This is clearly not persuasive as the prior art are piperidine- 2,6-dione compounds.  Muller et al. recite that analogous piperidine-2.6-dione compounds can be used for the treatment of Crohn’s disease.  Note page 16 therein.
              The Declaration of Zhang filed on October 26, 2020, while interesting, is of little of any probative value since it is merely an opinion. The declaration fails to show any unexpected or unobvious properties for of the claimed compounds vis-à-vis the prior art compounds of Zhang I, II for the treatment of Crohn’s disease.  Applicants’ assertions do not take the place of any objective evidence.
  Hence, the claimed compounds are deemed to be an optional variants of the compounds useful for the treatment of Crohn’s disease recited by the prior art references.
               It is believed that one having ordinary skill in the art before the effective filing date of the claimed invention would have found the claimed compounds prima facie obvious, since they 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 15-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-22 of copending Application No. 16/464.224 in view of Miller et al. for the reasons set forth in the previous Office action. 
Again, patentable distinction is not seen.
Applicants have failed to argue this rejection or file a terminal disclaimer to overcome the rejection.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaoja Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PATRICIA L MORRIS/            Primary Examiner, Art Unit 1625                                                                                                                                                                                            

plm
June 3, 2021